 In the Matter of P. BALLA14TINE & SONSandWHOLESALEBEER SALES-MEN'SUNION, LOCAL 21, DISTILLERY, RECTIFYING AND WINE WORKERS'INTERNATIONAL UNION OF AMERICA, A. F. OF L.Case No. R-2,551-Decided July 12, 1941Jurisdiction:beer and ale manufacturing industry.Practice and Procedure:petition dismissed where no appropriate unit withinthe scope of the petition.White and Case,of New York City,by Mr. Chester BordeauandMr. John E. Farrell,of Newark, N. J., for the Company.Mr. Sidney M. FeitelbergandMr. Edward E. Flaherty,both ofNew York City, for the Union.Mr. Joseph C. Gill,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn February 18 and April 28, 1941, respectively,Wholesale BeerSalesmen'sUnion, Local 21, Distillery,Rectifying and Wine Workers'International Union of America,A. F. of L., herein called Local 21,1filed with the Regional Director for the Second Region(New YorkCity)a petition and an amended petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of P. Ballantine & Sons, Newark,New Jersey,herein calledthe Company,and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat.449, herein called theAct.On May3, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered,nunc pro tuneas of April 24, 1941,an investigationupon the petition and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On May 2, 1941,the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and Local 21.IThe original petition, dated February 18, 1941, designated the petitioner as wholesaleBeer Salesmen's Union, Local 21.33 N. L. R.B., No. 75.374 P.BALLANTINE & SONS375Pursuant to notice, a hearing was held on May 13, 1941, at New YorkCity, before Daniel R. Dimick, the Trial Examiner duly designatedby the Chief Trial Examiner. The Company and Local 21 wererepresented by counsel and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made variousrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYP. Ballantine & Sons, a New Jersey corporation, is engaged inthe manufacture of beers and ales at Newark, New Jersey. In con-nection with its business, the Company maintains its principal execu-tive offices at Newark, New Jersey, and maintains factories, ware-houses, and branch offices in New Jersey, Rhode Island, Connecticut,New York, Illinois, California, Maryland, Tennessee, Florida, andWashington, D. C.This proceeding is concerned with the salesmen employed by theCompany to sell beer and ale.These salesmen work out of the Com-pany's main office in Newark and its three branch offices located atRed Bank, New Jersey, Long Island City, New York, and Hicksville,Long Island, New York. Such products as they sell are manufac-tured at the Newark, New Jersey, plant.Warehouses are main-tained at the Red Bank and Hicksville branches for distribution ofbeers and ales in the territories covered by those branches.Beersand ales are shipped direct from the Newark plant to the retailersin the Newark area and a portion of the metropolitan area, includingNew York, Brooklyn, Bronx, and a certain section' of the Boroughof Queens.For the manufacture of beers and ales at Newark the Companypurchases malt, hops, corn grits, and corn sugar.During the year1940 approximately 100 per cent of the total gross volume of suchproducts valued in excess of $2,200,000 were purchased by the Com-pany and shipped to Newark from points outside the State of NewJersey.During the same year approximately 84 percent of the totalvolume of the Company's sales which amounted to over $20,150,000,required shipments to points outside the State of New Jersey.The Company stipulated that it is engaged in commerce within themeaning of the Act. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDWholesale Beer Salesmen's Union, Local 21, Distillery, Rectifyingand Wine Workers' International Union of America, is a labor or-ganization affiliated with the American Federation of Labor. Itadmits to membership employees of the Company.III.THE APPROPRIATE UNITLocal 21 requests a collective bargaining unit composed of bottlesalesmen employed by the Company who work in the New Yorkmetropolitan area, excluding New Jersey.Such a unit covers onlythe bottle salesmen in the Long Island City and Hicksville branchesof the Company. The Company contends that the following unit isappropriate for collective bargaining purposes :All bottle- anddraught-beer salesmen employed by the Company in .both the NewYork and New Jersey areas. The unit contended for by the Com-pany includes not only those bottle salesmen working out of the LongIsland City and Hicksville branches, but also draught-beer salesmenin those offices. In addition, it includes all bottle- and draught-beersalesmen working out of the main office at Newark and the Red Bank,New Jersey, branch.The Company employs salesmen to sell bottle and draught beer inboth the' New York metropolitan and New Jersey areas. Generalpolicies relating to the sale of beer and ale are determined and con-trolled by a general manager and sales manager at the Company'smain office at Newark, New Jersey. The main office at Newark andthe two branches at Long Island City and Hicksville have salesmenwho sell in the New York metropolitan area.The Newark main of-fice has 13 bottle salesmen and 48 draught salesmen. Some bottle-beer salesmen working out of the Newark office sell bottle beer in NewYork City and most of the draught beer sold in New York City issold by salesmen from the Newark office.Newark salesmen also sellbeer in New Jersey.The Long Island City office has 38 bottle sales-men who cover the New York City area. It has no draught salesmen.The Hicksville branch, which covers part of the New York City areaand Long Island, has five draught and nine bottle salesmen-also twocombination salesmen.The Red Bank branch has one bottle sales-man and two combination salesmen, who sell only in New Jersey.Allbeer sold in the New York City area, both bottle and draught, is de-livered directly to the retailers from the Company's Newark plant,except for a small portion of the New' York City area which is serv-iced from the warehouse at the Hicksville branch.For purposes of convenience the Company has divided its sales forceinto two groups, bottle salesmen and draught salesmen.The for-mer call primarily on off-premise licensees while the latter concentrate P.BALLANTINE & SONS377on the on-premise licensees.All beer kalesmen, whether bottle ordraught, are hired, discharged, and promoted at the Newark office andall salesmen work similar hours, under similar working conditions,and for practically the same compensation.2Salesmen are sometimestransferred from one office to another and draught salesmen are some-times transferred to work as bottle salesmen and vice versa.Alltheir activities are controlled from Newark and reports of theiractivities are prepared and maintained there.All salesmen areauthorized and requested to sell both bottle and draught beer.Bothbottle- and draught-beer salesmen work together in obtaining newaccounts and maintaining old ones.The draught salesmen collectthe bottle accounts in outlets where draught beer is sold.Eachbranch has one manager in charge of all salesmen.The Red Bankand Hicksville branches each have two combination salesmen whosellboth bottle and draught beer on their regular routes.Thereis a community of interest between the bottle and draught salesmenand the activities of both groups are interrelated and interdependent.The community of interest between the two groups of salesmen wasnot refuted -by any evidence produced at the hearing by the Union.The Union introduced a letter from the secretary-treasurer of the In-ternational Union in which it was stated that their membership wasto be limited to bottle- and can-beer salesmen selling in the New Yorkmetropolitan area, excluding New Jersey.The charter of the Unioncontains no such jurisdictional limitation.So far as the record discloses, there is no history of collective bar-gaining for the Company's salesmen on the basis of the unit contendedfor by Local 21 or the unit claimed by the Company. In a previouscase involving the Company,3 the Board found, as the Union con-tended, that all bottle and draught salesmen in the Company's LongIsland City branch office constituted a unit appropriate for,the pur-poses of collective bargaining.The Union lost the election 4 and nocollective bargaining resulted.The Union contends, however, that the BQard's decision in theFei-genspancase b is controlling here and supports its contentions as to thealleged appropriate unit.In that case we found that all bottle sales-men employed by Feigenspan who work in the New York metropolitanarea consituted a unit appropriate for purposes of collective bargain-'All salesmen are paid from the Newark office. The method of computing the com-pensation is different, in that one is paid a base salary and commission,while the otherispaid a straight salary.Generally the earnings of bottle and draught salesmen arepractically the same.3Matter of P. BallantineciSonsandWholesale Licensed Alcoholic Beverage Salesmen'sUnion, #20376-B, Beer Division, A. F. of L.,18 N. L. R. B. 1007*Matter of P. Ballantine it SonsandWholesale Licensed Alcoholic Beverage Salesmen'sUnion, #20376-B, Beer Division, A Fof L, 21 N. L R. B. 162.8Matter of Christian Feigenspan Brewing CompanyandAmerican Federation of Whole-saleNon-Alcoholic Beverage Salesmen's Union No. 21742,affiliatedwith the AmericanFederation of Labor,29 N. L. R B. 1136. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDing.We believe, however, that the instant case is not controlled bytheFeigenspancase, since it appears that in the instant case, unliketheFeigenspancase, draught salesmen sell bottle beer and bottle mensell draught beer ; and further that both bottle and draught salesmenin each of the respective offices are supervised by one manager.Onthe whole, the record in the instant case discloses a closer relationshipand interdependence between the draught and bottle salesmen than waspresent in theFeigenspancase.IIn view of the circumstances of the case, we believe that the unitalleged by Local 21 is inappropriate for purposes of collective bargain-ing, and we so find.We shall, therefore, dismiss the petition.IV.THE QUESTION CONCERNING REPRESENTATIONSince, as stated in Section III above, the bargaining unit sought to beestablished by the petition is not appropriate, we find that no questionhas arisen concerning the representation of employees of the Companyin an appropriate bargaining unit.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWNo question concerning the representation of employees of P. Ballan-tine & Sons, Newark, New Jersey, in a unit which is appropriate forpurposes of collective bargaining, has arisen within the meaning ofSection 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby orders that the peti-tion for investigation and certification of representatives of employ-ees of P. Ballantine & Sons, Newark, New Jersey, filed by WholesaleBeer Salesmen's Union, -Local 21, Distillery, Rectifying andWineWorkers' International Union of America, affiliated with the AmericanFederation of Labor, be, and it hereby is, dismissed.MR. EDWIN S. SMITH, dissenting :I dissent from the ruling of the majority dismissing the petitionin this case.In theFeigenspancase," the Board, at the request of the only unioninvolved, found a unit of bottle-beer salesmen employed by Feigen-span in the metropolitan New York area to be appropriate for the"Matter of Christian Feigenspan Brewing CompanyandAmerican Federation of Whole-saleNon-Alcoholic Beverage Sales mem's _Union, No.21742, affiliated with the AmericanFederationof Labor,29 N. L R. B 1136. P.BALLANTINE & SONS379purposes of collective bargaining.In reaching that conclusion theBoard rejected arguments by Feigenspan that a broader geographicalunit was. appropriate and that draught-beer salesmen had to be in-cluded in the same unit with bottle-beer salesmen.The facts inthe present case are substantially identical with those in the Feigen-span case.In my opinion, the Board should find the unit requestedby Local 21 in the present case to be appropriate for the purposesof collective bargaining and should direct an election.Labor or-ganizations rely on the determinations of this Board in conductingorganizing campaigns and if their efforts are to be effective, thisBoard must rule consistently on similar questions.The geographical considerations raised by the Company in thiscase, namely, that employees in all offices of the Company, whetherin the New York metropolitan area or not, should be included in thesame unit, have previously been rejected by the Board in a caseconcerning the Company.'With respect to the inclusion of draught-beer salesmen in the same unit with bottle-beer salesmen, the Boardstated in theFeigenspancase :Under certain circumstances, draught and bottle-beer sales-men might properly be included in a single collective bargainingunit.In the present case, however, the Beverage Salesmen limitsitsmembership to bottle-beer salesmen alone and has made no at-tempt to organize the draught-beer salesmen.As above set forth,certain differences do exist between the two groups with respectto management, rates of pay, and methods of performing theirwork.There is no showing that the draught-beer salesmen haveexpressed a desire that the Beverage Salesmen should representthem for collective bargaining.Wherever possible it is desir-able to render collective bargaining an immediate possibilityand we are of the opinion that under the circumstances herepresented a bargaining unit limited to bottle-beer salesmen aloneis appropriate for collective bargaining purposes and we shallso direct:'',All the factors which motivated the Board to find the unit requestedby the union appropriate in theFeigenspancase are present in thepresent case.Local 21 has limited its membership to bottle-beer sales-men alone and has made no attempt to organize draught-beer salesmen.The draught-beer salesmen have not expressed a desire that Local 21should represent them for collective bargaining.Finally, certaindifferences exist between the bottle salesmen and draught salesmenwith respect to management, rates of pay, and methods of perform-ing their work.Thus, bottle and draught salesmen are directed bybottle and draught supervisors, respectively, and usually attend sep-TMatter ofP.Ballantine&Sons, a corporationandWholesale Licensed AlcoholioBeverage Salesmen'sUnion #20376-B, Beer Division,A. F. L., 18N. L. R. B. 1007. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDarate meetings,have different routes, and are compensated differently.8To perform their duties, the bottle salesmen drive company-ownedautomobiles at company expense, while most of the draught salesmenuse their own cars and get an expense allowance from the Company.Bottle salesmen sell chiefly to groceries,delicatessens,and other off-premise licensees,while draught salesmen sell chiefly to taverns, sa-loons, and other on-premise licensees.The Company gives the bottlesalesmen $3 a week expense money with which they solicit good willby buyingdrinks at the places they visit.The draught salesmenreceive 3 per cent of the amount they collect for use in building goodwill.Bottle salesmen report for work at 8 o'clock each morning andaround 6 o'clock each evening.They attend meetings once a week.Usually, draught salesmen do not attend these meetings, althoughtheyhave their own regular sales meetings.Draught salesmen donot have to report to the office at the beginning and end of each day.Generally speaking, bottle salesmen collect bottle accounts,and thedraught salesmen collect the draught accounts."The decision of the majority of the Board distinguishes the presentcase from theFeigenspancase on the ground that "in the instant case,.unlike theFeigenspancase, draught salesmen sell bottle beer and bottlemen sell draught beer;and further, that bothbottle and draught sales-men in each of the respective offices are supervised by one manager."In my opinion these are not important distinguishing factors.Whilethere is a single manager in charge of each of the branch offices in theinstant case,unlike theFeigenspancase,it nevertheless appears thatthe branch manager is engaged primarily in supervising the draughtsalesmen and that under his supervision is another supervisor who isprimarily responsible for directing the activities of the bottle sales-men.Further,although bottle salesmen sell some draught beer anddraught salesmen sell some bottle beer,such sales are, as the recorddiscloses, incidental to the principal sales activities of the two groupsof salesmen.Under all the circumstances, therefore,I am of the opinion that theBoard should adhere to its decision in theFeigenspancase and findthat a unit composed of bottle salesmen working in the New Yorkmetropolitan area is appropriate for the purposes of collective bargain-ing, as the only labor organization involved contends.e Bottle salesmen get a base rate plus a commission of 2 cents a case or carton.Themaximum baserate is $25 and the minimum around $18 a week. Draughtsalesmenreceive a straight salary of $40 a week asa maximum. The maximum salary paid adraught salesmanin New.York is $55.9 The Company's truck drivers are dividedinto two classes,bottle-beerdrivers anddraught-beer drivers.Theyare organized into separatelocals of thesame union whichhas one contractwith the Company.